Citation Nr: 1616930	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-44 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as pain.

2.  Entitlement to service connection for left lower extremity numbness, to include as secondary to a low back disability.

3.  Entitlement to service connection for right lower extremity numbness, to include as secondary to a low back disability.

4.  Entitlement to service connection for left upper extremity numbness, to include as secondary to a service-connected cervical spine disability.

5.  Entitlement to service connection for right upper extremity numbness, to include as secondary to a service-connected cervical spine disability.

6.  Entitlement to service connection for a left ear hearing loss disability.

7.  Entitlement to an initial compensable evaluation for residuals of a fracture of the right fifth metacarpal (right little finger).

8.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI), prior to October 23, 2008.

10.  Entitlement to an initial evaluation in excess of 40 percent for residuals of a TBI, since October 23, 2008.

11.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with depressive disorder NOS (PTSD), prior to February 4, 2011.

12.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, since February 4, 2011.

13.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to December 20, 2010.

14.  Entitlement to special monthly compensation based on statutory housebound status (SMC/HB).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the United States Army Reserves, who served a period of active duty service from May 2007 to July 2008, to include a tour of duty in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part granted service connection and assigned initial ratings for TBI, PTSD, a left knee disability, and residuals of a fractured right little finger; and denied service connection for a low back disability, left ear hearing loss, and numbness of the hands and feet.

During the pendency of the appeal, the RO has adjusted the initially assigned evaluations with regard to the left knee, TBI, and PTSD.  Increased ratings for the left knee and PTSD were awarded.  For TBI, the RO reduced the evaluation prior to October 23, 2008, due to a clear and unmistakable error in applying the incorrect rating criteria.  The Veteran has not objected to the reduction, but has not expressed agreement with any of the currently assigned ratings for any period.  All stages of evaluation therefore remain on appeal, as are listed above.  With regard to PTSD, a period of temporary total disability was awarded from January 25, 2010, to April 1, 2010, based on hospitalization for more than 21 days; this period is not considered on appeal as the maximum schedular rating is already assigned.

Additionally, although a formal claim for TDIU was received and granted effective December 20, 2010, a claim for that benefit has actually been pending for the entirety of the appeal period as part and parcel of the appeals for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement prior to the date already granted has not been considered, and is part of the current appeal.  Moreover, the allegations raised in connection with such raise a question of entitlement to SMC/HB, which must also be addressed as part of the current increase appeals.  See Akles v. Derwinski, 1 Vet. App 118 (1991).

The Veteran testified at a February 2016 hearing before the undersigned Veterans Law Judge via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The issue of entitlement to nerve damage of the right side of the face, both as secondary to the Veteran's service-connected right ear hearing loss disability and under 38 U.S.C.A. § 1151, has been raised by the record, most recently at the February 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of service connection for a low back disability and numbness of the hands and feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There has been no amputation of all or part of the right little finger; the in-service fracture has resulted in functional ankylosis of the joints of the right little finger, impacting the overall function of the hand.

2.  The left knee disability is manifested by no worse than limitation of motion in flexion to 120 degrees, with pain, but without findings of instability or meniscal damage.

3.  Prior to October 23, 2008, TBI is manifested by purely subjective complaints, without finding of multi-infarct dementia.

4.  Since October 23, 2008, TBI has been manifested by moderate impairment of memory, attention, concentration, and executive function, with moderate functional impairment.

5.  At all times during the appellate period, PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as poor sleep, passive suicidal ideation, nightmares, anger with violent impulses, anxiety, depression, and paranoia.

6.  Throughout the appellate period, service-connected PTSD alone has rendered the Veteran unable to secure and follow substantially gainful employment.

7.  Throughout the appellate period, the Veteran has been rated totally disabled by a single service-connected disability, and has simultaneously been rated as at least 60 percent disabled by independently evaluated service-connected disabilities.

	(CONTINUED ON NEXT PAGE)









CONCLUSION OF LAW

1.  The criteria for an initial 10 percent evaluation, but no higher, of the right little finger are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.73, Diagnostic Codes 5156, 5227, 5230, 5309 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  Prior to October 23, 2008, the criteria for an initial evaluation in excess of 10 percent for TBI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7 (2015); 73 Fed. Reg. 54693 (Sept. 23, 2008).

4.  Since October 23, 2008, the criteria for an initial 70 percent evaluation, but no higher, for TBI are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2015).

5.  Prior to February 4, 2011, the criteria for an initial 70 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

6.  Since February 4, 2011, the criteria for an initial evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

7.  Prior to December 20, 2010, the criteria for a finding of TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.1, 4.3, 4.7, 4.16 (2015).

8.  The criteria for entitlement to SMC/HB on a statutory basis are met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the inferred claims for TDIU and SMC/HB, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.


This appeal also arises in part from the Veteran's disagreement with the initial evaluation following the grants of service connection for TBI, PTSD, a right little finger disability, and a left knee disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA's duty to assist the Veteran in the development of the claims is not abrogated by the granting of service connection, however.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations have been conducted.  Examiners made those clinical findings and described the Veteran's complaints and manifestations of disability sufficiently to permit application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication; the Veteran has not indicated worsening since the most recent examinations, nor do treatment records indicate such, and so updated findings are not necessary.

At the Veteran's February 2016 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  He affirmed that he was familiar with rating criteria to be applied.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Right Little Finger

In service the Veteran sustained several injuries of the right little finger, resulting in deformity and limitation of motion of the right little finger.  He alleges entitlement to a compensable evaluation for current residuals of the fracture.  He reports that he is right handed.

The rating schedule provides that any limitation of motion of the little finger is not compensable.  Ankylosis of the little finger, in any position, is also noncompensable.  38 C.F.R. § 4.71a, Codes 5227, 5230.  Code 5227 also provides that whether the current disability is the functional equivalent of amputation is must be considered, as well as whether the little finger disability impairs the function of other fingers or the overall function of the hand.  38 C.F.R. § 4.71a, Code 5227, Note. 

The Board notes that the little finger is comprised of minor joints and ratings are based on limitation of motion; in evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

At a February 2009 examination, the Veteran stated he could not straighten the finger.  This was verified on physical examination; the examiner described it as an "obvious deformity."  He complained of weakness and decreased dexterity of the right hand, as well as pain, weakness, and stiffness.  The examiner noted ankylosis of the PIP joint at 75 degrees and of the MP joint at 18 degrees.  This did not affect the other fingers, but did impact the overall hand function.  Functions such as turning a key in a lock, picking up small items, and grasping were harder.

In February 2011, the hand was again examined.  The Veteran complained of a lack of right hand dexterity and little finger motion.  Surgery had been recommended to correct tendon damage.  On physical examination, no ankylosis was noted, but the MP joint was limited to 20 to 35 degrees flexion, the PIP joint to 70 to 95 degrees flexion, and the DIP joint to 40 to 58 degrees flexion.  He could not touch the little finger to the thumb.  The examiner noted that the ring finger was affected, but the hand overall was not.  Repeated motion did cause additional functional limitation due to pain.  

The Board finds that a 10 percent rating is warranted for the residuals of the right fifth metacarpal, based on the impact of the injury on the overall function of the hand.  The measured limitation of motion of the right little finger is not compensable under any Code measuring such, including those for ankylosis.  However, the schedule also directs that overall hand function be considered.  38 C.F.R. § 4.71a, Code 5227, Note.  VA examiners and the Veteran have described some interference with grasping and manipulation due to the little finger's limitations.  While these functions are still possible, and hence no loss of use is shown, they are more difficult to perform with the right little finger unable to close with the palm or the thumb fully.  

The Diagnostic Code which best approximates this disability picture is found in 38 C.F.R. § 4.73a; Code 5309.  This rates impairment of the intrinsic muscles of the hand; although no muscle damage is shown or alleged, tendon impairment is demonstrated.  Rating under Code 5309 by analogy is warranted, based on the anatomical location and functions affected.  38 C.F.R. § 4.20.  Code 5309 provides that a minimum 10 percent rating is warranted for the hand, based on limitation of motion.  Such a rating is appropriate here in light of the relatively slight impairment of hand function from a single finger.  The Board notes this is consistent with application of 38 C.F.R. § 4.59, which indicates an intent by VA to at least minimally compensate painful joint motion.

	Left Knee

The Veteran is currently rated as 10 percent disabled under Code 5260, for limitation of motion of the knee in flexion.  The Board notes that while the Veteran has referred to a torn anterior cruciate ligament, there is in fact no evidence of such injury.  Nevertheless, there are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains motion of the left knee, this Code is not applicable here.  Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci, but in this case no such injuries are alleged or shown by medical evidence  Finally, while evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown here.  38 C.F.R. § 4.71a. 

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation.  Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a, Code 5257. 

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

No arthritic changes are shown on repeated x-rays, and so Code 5003 is not for application here.

Separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  The symptomatology supporting the evaluations does not overlap; limitation of motion and stability are distinct from each other.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Further, VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By extension, evaluations under Code 5257 and either or both Code 5260 and Code 5261 are permissible, as each of the three codes measures different criteria.  

The Veteran has consistently reported pain of the left knee, particularly with use.  At a February 2009 VA examination, extension was full, but flexion was limited to 120 degrees by pain.  Although the Veteran also reported instability and stiffness at the time, no such were adduced on examination, even with repeated motion.  At his most recent, February 2011 examination, the Veteran again complained of pain.  He also stated that the knee was unstable at times.  However, testing showed the knee was fully stable in all planes.  Extension remained full, and flexion was also full, to 144 degrees.  Pain was present with motion, as well as grinding in the joint.  The Veteran 

Although no compensable measurement of limited flexion is reflected in the record, actual functional impairment of the left knee is clearly present.  The Veteran describes discomfort and a need for a brace several times a week.  He reports swelling along with such discomfort.  Doctors corroborate that the left knee does in fact grow more symptomatic, and hence more disabling, with use.  The RO has assigned a 10 percent rating to recognize this, consistent with 38 C.F.R. § 4.59 and the DeLuca factors.

However, no rating in excess of 10 percent is warranted.  The measurable limitation of flexion, together with the additional estimated functional loss from pain, does not more closely approximate the criteria for the next higher, 20 percent rating.  Effective loss of motion to 30 degrees flexion, or to 15 degrees extension, would be necessary, and such is simply not shown, or even described by the Veteran subjectively.  
	TBI

The Veteran was involved in an IED explosion in service, and has since that time suffered the effects of TBI.  Currently, he is rated 10 percent disabled prior to October 23, 2008, and 40 percent disabling since that date, under Code 8045.

Importantly, the criteria for evaluation of TBI were amended effective October 23, 2008.  The final rulemaking specified that the new, more favorable criteria cannot be applied prior to that date.  73 Fed. Reg. 54693 (Sept. 23, 2008).  When initially granting service connection for TBI, the RO incorrectly did so; they corrected this error in an October 2014 rating decision, assigning a 10 percent rating under the older criteria.  The Veteran did not object to the reduction, but has continued to claim entitlement to a higher rating than is currently assigned.

Prior to October 23, 2008, no higher rating may be assigned.  The criteria at that time provided that neurological manifestations of TBI (seizures, nerve paralysis) were entitled to rating under appropriate Codes.  Such was accomplished here, and those ratings are not at issue.  For purely subjective complaints, such as memory impairment, dizziness, and insomnia, only a 10 percent rating was allowable.  There is simply no schedular provision for a higher rating for the complaints of sleep problems and memory impairment the Veteran bases his claim on; he would have to show actual, physical damage to the brain resulting in dementia to warrant a greater rating.  38 C.F.R. § 4.124a, Code 8045 (2008).  The Board notes that other symptoms have been relied upon to support ratings under other Codes for other disabilities, and they are not therefore again considered here.  38 C.F.R. § 4.14.

Since October 23, 2008, the amended criteria recognize the validity and impact of the subjective criteria reported by the Veteran, and ratings in excess of a minimal 10 percent are allowable.  The current criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Here, consistent with Code 8045, any emotional or behavioral manifestations of TBI (anger, irritability, violence) are rated as part of PTSD under Code 9411. 
No physical manifestations subject to the current appeal have been clearly identified in the current record; the evaluations assigned for service-connected headaches and vision are not on appeal.  Any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as headache or Meniere's disease, should be rated under that Code, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table.  

The current 40 percent evaluation is assigned for manifestations of cognitive impairment.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain, and is rated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.  This table is also used to rate reported subjective symptoms.  These may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. 

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is warranted if 3 is the highest level of evaluation for any facet.  Each manifestation may be assigned a level under only one facet.  The facets considered are: Memory, attention, concentration, executive functions; Judgment; Social interaction; Orientation; Motor activity (with intact motor and sensory system); Visual spatial orientation; Subjective symptoms; Neurobehavioral affects; Communication; and Consciousness.  38 C.F.R. § 4.124a, Code 8045.

The Board finds that no facet is entitled to a finding of total impairment.  The Veteran has demonstrated impairment of memory and concentration, judgment, social interaction, orientation, and spatial orientation, but in each case retains some level of functioning.  For example, he has a good relationship with his children and mother, and is able to go out in public with them even though he is wary of "attacks."  He is able to drive alone, though he uses a GPS system .

However, in one area, the Veteran has on repeated examination and in treatment records demonstrated a higher level of impairment than is currently assigned.  His memory is quite impaired.  He uses electronic devices for reminders, and still forgets where he parked or where he was going.  He cannot keep track of tasks or directions.  He has had difficulty holding employment due to his inability to retain details.  The impairment of function, while not severe and total, more closely approximates the description of a moderate impairment, rather than the mild one currently rated.  Under the current criteria, this corresponds to a level 3 impairment for this facet, corresponding to an increased 70 percent rating for residuals of TBI.

	PTSD

The Veteran is currently rated 30 percent disabled by PTSD prior to February 4, 2011, and 70 percent disabled for PTSD after that date.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable rating is assigned. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication, warrants assignment of a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

At a February 2009 VA examination, the Veteran reported feelings of anxiety and paranoia, and was skittish when driving.  He did not engage in hobbies or recreational activities.  At the interview, the Veteran was neatly groomed, alert, and well-oriented.  Mood was neutral, and affect was congruent.  Speech and thought processes were normal.  The Veteran focused, and memory was unimpaired, except for delayed memory.  The Veteran reported troubled sleep, with difficulty falling and staying asleep.  His appetite was depressed.  The Veteran denied any suicidal ideation.  Testing showed mild to moderate depression; the Veteran was very unhappy with his situation, and felt overwhelmed.  His marriage was strained.  He reported being irritable and short-tempered.  A Global Assessment of Functioning (GAF) score of 60 was assigned.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

VA treatment records prior to February 2011 show a more severe level of impairment than is reflected in the first VA examination.  Records from 2008 and 2009 show that he sought counseling and medication for PTSD and depressive symptoms.  In October 2008 he reported getting in a fight when laughed at for not remembering something.  Doctors wanted to hospitalize him, but he declined at his wife's request.  He had passive suicidal and homicidal ideation.  A GAF score of 45 was assigned.  Medications to help with sleep were prescribed.  A year later, he reported being more angry and hostile; his marriage was troubled.  He "beat on things" in the basement.  He denied being suicidal, but did think of just leaving so everyone would be better off.  He reported an episode of bizarre behavior at a business meeting.

The Veteran was hospitalized in January 2010 for an in-patient PTSD program.  HIS GAF was 40 at entry, and he reported ongoing anger problems and suicidal thoughts.  He had anxiety and difficulty handling stressors in his daily life.  At discharge, his GAF had increased to 45.  He continued to have anxiety, and he still had trouble with sleep.  Depression and anxiety were exacerbated by family issues, and he had difficulty dealing with such.  Subsequent treatment notes were consistent with the Veteran struggling with daily issues due to impulsivity and irritability.  In a February 2011 statement prior to his examination, the veteran stated he felt like he was constantly having a "fight or flight" reaction, and was depressed with suicidal thoughts.

Private treatment records from 2009 also show anxiety and panic attacks, and indicate he broke his hand during one such attack.  

A second VA examination was conducted in February 2011.  The Veteran was not currently in treatment, but was prescribed an anti-anxiety medication for sleep.  He reported that six months prior, he had called the police for help when experiencing depression and suicidal ideation.  He was not working, and had not since September 2009 as a sales manager for a mobile phone company.  He had to stop working due to PTSD symptoms, such as anger and irritability with customers and a supervisor, and attention and memory problems.  He and his wife were separated, and he had custody of their child and her child from a prior relationship.  He repeated that he had difficulty with anger and irritability, and had 7 or 8 fights since service separation, the last time about a year prior.  He was close to his mother, and had one friend he saw monthly.  He was a "homebody" but tried to go to public places with his children and mother to help them.  On interview he was alert and well-oriented.  Communication was fair.  Mood was irritable and mildly depressed.  Affect was flattened.  Thoughts were tangential, but thought content was unremarkable.  He stated he had suicidal and homicidal ideation daily, but thoughts were passive without plan or intent.  Most days the Veteran reported feeling angry, depressed, and frustrated; he experienced feelings of worthlessness and guilt.  He had panic attacks daily, especially when driving.  He lacked interest in things, and sleep was limited to 4-5 hours a night.  He had nightmares.  He had recently grown more fidgety.  He demonstrated a heightened startle response.  He avoided other people.  A GAF score of 55 was assigned.

The Board finds that throughout the appellate period, VA and private treatment records support assignment of a 70 percent rating, but no higher.  Although examination reports indicate that prior to February 2011 that the Veteran was dealing well with his PTSD symptomatology and was being helped by medication, the fact of his hospitalization and the statements he repeatedly made to care providers about suicidal and homicidal ideation paint a contrasting disability picture.  The Board finds that the statements and findings of treating doctors better represent his actual impairment.  Statements made in conjunction with treatment are generally considered to be more credible and trustworthy than those made in situations where secondary gain may be a factor.  This is the basis for the hearsay exception in the Federal Rules of Evidence at Rule 803(4).  See McCormick on Evidence, §266, p. 563.  While these Rules are not strictly applicable to VA proceedings, they can help inform the analysis of the evidence.  Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

In short, the Veteran's PTSD-related anger, irritability, impulsivity, anxiety, and depression have caused severe impairment of function in all areas, particularly at work, socially, and within his family.  His judgment is questionable, and he has shown that while he knows and can use coping mechanisms, he must step back and remove himself from many stressful situations in order to do so.

A yet higher, total schedular rating is not warranted.  The Veteran has been able to function to an extent, caring for his children and maintaining some relationships.  He has adapted his environment and behavior to better deal with his shortcomings and symptoms, demonstrating that while he is impaired, he recognizes such and retains the ability to be self-critical.

	Extraschedular

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the schedular criteria discussed above fully account for the Veteran's complaints of pain in his hand and knee with concomitant functional impairment; poor memory due to TBI; and continuing depression, anxiety, and anger problems from PTSD.  Further, all signs and symptoms are accounted for, either by the disabilities rated herein, or by other conditions not currently on appeal, such as migraines or vision impairment.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a). 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. § 4.16(a).

Here, the Veteran has two disabilities, TBI and PTSD, rated at 70 percent disabling for the entirety of the appellate period, in light of above decisions.  The schedular eligibility thresholds are met.

Moreover, review of the claims file reveals that in a September 2011 rating decision, the AOJ determined that this level of impairment from PTSD rendered the Veteran unemployable.  "In this case, entitlement to individual unemployability is established as your VA examination by a mental health specialist and occupational medicine physician show that you are unemployable due to your PTSD symptoms."  

As the Board has found that the evaluation such was based on extends back to the date of claim, fairness and consistency demand that TDIU entitlement also be extended.  Moreover, the Board agrees on a factual basis.  PTSD impairs the Veteran's ability to work with others, either customers or supervisors.  He is irritable and angry, and cannot be relied upon to appropriately deal with stressful situations.  His behaviors immediately prior to losing his last job, where he behaved bizarrely at a meeting, bear this out.

The Board is aware that for a portion of the appellate period, the Veteran was employed.  However, review of the file indicates that such was either not substantially gainful, or could not be retained.  The Veteran could not gain commissions because of his memory and behavior problems, or stay on a job for an extended time.  His income depended on sales, and his ability to perform such a task was directly impaired by PTSD.

Accordingly, entitlement to TDIU based on PTSD for the period prior to December 20, 2010, is warranted.

SMC/HB

When a Veteran is entitled to compensation at the 100 percent level for a single service-connected disability, and has additional service-connected disabilities ratable at least 60 percent disabling independent of the single total rating, entitlement to housebound special monthly compensation is established as a matter of law.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

Here, the Veteran has a single service-connected disability rated totally disabling.  PTSD alone supports the payment of TDIU.  This has been determined to meet the requirement for a single, total disability.  Bradley v. Peake, 22 Vet. App. 280 (2008).



Further, his multiple additional disabilities result in a combined rating well in excess of 60 percent independently of PTSD and TDIU.  TBI alone is now rated 70 percent disabling from October 23, 2008, and prior to that time, his headaches, cervical spine, TBI, left knee, tinnitus, and right little finger disabilities combined to a 60 percent disability rating.  38 C.F.R. § 4.25.

Accordingly, throughout the appellate period, entitlement to SMC/HB is warranted on a statutory basis.


ORDER

An initial, increased 10 percent rating for residuals of a fracture of the right little finger is granted.

An initial evaluation in excess of 10 percent for a left knee disability is denied.

An initial evaluation in excess of 10 percent for residuals of TBI prior to October 23, 2008, is denied.

An initial, increased 70 percent rating for residuals of TBI since October 23, 2008, is granted.

An initial, increased 70 percent rating for PTSD prior to February 4, 2011, is granted.

An initial evaluation in excess of 70 percent for PTSD since February 4, 2011, is denied.

Entitlement to TDIU for the period prior to December 20, 2010, is granted.

Entitlement to SMC/HB is granted.


REMAND

Remand is required with regard to the claims of service connection, for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Low Back

The Veteran was treated for back pain in service, and has complained of back pain following service.  A February 2009 VA examination showed the pain complaints and some current functional impairment, but declined to diagnose any current disability entity.  However, pain, where it causes functional impairment, can be service-connected as a disability.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

A new examination which addresses whether current low back pain, to include lumbago, is related to the in-service complaints or any in-service injury or service-connected disability.

Numbness of the Hands and Feet

Treatment and examination records indicate a potential relationship between the upper extremity neurological complaints and the service-connected cervical spine disability.  Similarly, a potential link exists between the low back and the lower extremity complaints.  

Prior examinations have not clearly explored these possibilities, and hence a new examination and nexus opinions are required.

Left Ear Hearing Loss

Service connection was denied because no hearing loss disability for VA purposes was shown on the left.  38 C.F.R. § 3.385.  Since that time, the Veteran has stated that his hearing, particularly on the left, has worsened, raising the possibility that the standards for disability are now met.  Testing in December 2013 in fact showed left ear hearing degeneration.  Remand is necessary for an examination to assess the current status.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records for the period of 2013 to the present.

2.  Schedule the Veteran for a VA spine examination; the claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must identify all current disabilities of the low back; if pain is present and causes functional impairment, such must be considered a disability.  For each identified condition, the examiner must opine as to whether such is at least as likely as not a continuation or exacerbation of the low back pains experienced in service, or is otherwise related to service or a service-connected disability.

The examiner must also state whether current complaints of upper and lower extremity numbness are at least as likely as not related to any diagnosed low back or cervical spine disability.

3.  Schedule the Veteran for a VA peripheral nerves examination; the claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must perform appropriate neurological testing (NCV, EMG, etc.), and must state whether there is any current disability manifested as numbness or other neurological impairment of any extremity.  For each identified condition, the examiner must opine as to whether it is at least as likely as not that such is caused or aggravated by service or a service connected condition.  For purposes of the examination, TBI, cervical spine, and low back disabilities should all be considered service-connected.

4.  Schedule the Veteran for a VA audio examination; the claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must state whether there is any current left ear hearing loss disability for VA purposes, and if so, whether such is at least as likely as not caused or aggravated by service.  The examiner is reminded that the veteran was exposed to repeated explosions in service, sustained a TBI, and is currently service-connected for tinnitus and right ear hearing loss.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


